                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 THOMAS D. DOHENY and JUDY                      CV-18-54GF-BMM
 DOHENY,
                                                ORDER
 Plaintiffs,

 -vs-

 BNSF RAILWAY,

 Defendant.

        The Court has been informed that this case has settled (Doc. 139).

Accordingly, IT IS HEREBY ORDERED that all deadlines in the case are

VACATED and all motions TERMINATED. The parties shall file a stipulation

for dismissal and submit to the undersigned a proposed order of dismissal on or

before September 3, 2019, or show good cause for their failure to do so.


        DATED this 2nd day of August, 2019.




                                        -1-
